DETAILED ACTION
This is Supplemental Notice of Allowance for correcting claim dependency issue on dependent claims 7, 8 and 17.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Stupp (Reg. No. 54,475) on August 12, 2021.

The application has been amended as follows: 
In the claims: 
Please amend claims 7, 8 and 17 as follows:
(Currently Amended) The recipient electronic device of claim [[6]] 1
(Currently Amended) The recipient electronic device of claim [[6]] 1, wherein the wake-up frame specifies that the acknowledgement is communicated by the recipient electronic device using the WUR in the recipient electronic device.

(Currently Amended) The computer-readable storage medium of claim [[16]] 13, wherein the wake-up frame specifies that the acknowledgement to be communicated using the WUR.

Allowable Subject Matter
Claims 1-5, 7-15 and 17-22 (renumbered as 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-15 and 17-22 (renumbered as 1-20) remain allowable as indicated in previous Notice of Allowance (mailed on 08/10/2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on M-F 9:00am - 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462